Citation Nr: 0015700	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran filed a timely substantive appeal with 
respect to the issue of entitlement to waiver of recovery of 
an overpayment of compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from April 1976 to November 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO denied entitlement to waiver of recovery of an 
overpayment of compensation benefits and notified the veteran 
of the adverse decision on November 12, 1997.

2.  In March 1998, the veteran filed a notice of disagreement 
with respect to the November 12, 1997 denial of entitlement 
to waiver of recovery of an overpayment of compensation 
benefits, and in April 1998 the RO provided the veteran with 
statement of the case addressing that issue.

3.  The veteran filed a substantially complete substantive 
appeal with VA in October 1998, thereby perfecting the appeal 
of her claim.


CONCLUSION OF LAW

The substantive appeal for the issue of entitlement to waiver 
of recovery of an overpayment of compensation benefits was 
timely filed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 
C.F.R. § 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When appealing a decision by the RO denying benefits, the 
veteran will be afforded a period of 60 days from the date 
the statement of the case is mailed to her, or the remainder 
of the one-year period from the date of mailing of the 
determination being appealed, whichever period ends later, to 
perfect her appeal.  The date of mailing of the statement of 
the case will be presumed to be the same as the date of the 
statement of the case and the date of mailing of the letter 
of notification of the determination will be presumed to be 
the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302.

A substantive appeal postmarked before the expiration of the 
applicable deadline will be considered timely filed.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305(a) (1999).  "The 
[substantive] appeal should set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the case.  The benefits sought on 
appeal must be clearly identified."  38 U.S.C.A. § 
7105(d)(3); see Brannon v. West, 12 Vet. App. 32, 34 (1998).

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C. § 7105(d)(5).

After a thorough review of the record in the present case, 
the Board finds that the veteran filed a substantially 
complete timely substantive appeal in October 1998.  Her VA 
Form 9 was received by the RO in October 1998, well within 
the time limit set forth above.  The form was unsigned, 
however, and undated.  The RO did not, however, return the 
original form to her for signature, retaining a copy in the 
claims file.  Rather, it appears that the form was inserted 
into the file and nothing further was done to alert her that 
she had not fully completed the form.  The form did contain 
her printed name, Social Security number and argument 
concerning the appeal.  Thus, there was no question 
concerning the claim the submitted form pertained to or that 
it was intended as a substantive appeal.  While the Board's 
Rules of Practice, at 38 C.F.R. Part 20, indicate that a 
substantive appeal consists of a properly completed VA Form 
9, no further definition concerning what constitutes proper 
completion is provided therein.  See 38 C.F.R. § 20.202 
(1999).  The Board is of the opinion that the mere technical 
omission of a signature, in a case where all necessary 
identifying information was provided, along with pertinent 
argument, is sufficient to constitute an adequate substantive 
appeal.  According to the record, the RO issued its notice of 
decision to the veteran on November 12, 1997.  The veteran 
filed a timely notice of disagreement in March 1998 and the 
RO issued a statement of the case in April 1998.  Therefore, 
the veteran had until November 12, 1998 to file a timely 
appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302.  Her 
October 1998 submission of VA Form 9 is substantially 
complete and is accepted as timely filed.


ORDER

The issue of entitlement to waiver of recovery of an 
overpayment of compensation benefits was timely appealed.


REMAND

In light of the Board's finding above, further development is 
required with respect to the issue of entitlement to waiver 
of recovery of an overpayment of compensation benefits.  For 
example, additional evidence has been submitted since the 
April 1998 statement of the case, with respect to this issue, 
that has not been considered by the RO.  Therefore, the RO 
must readjudicate the claim based on the additional evidence, 
in addition to any new evidence that may be submitted, and 
issue the veteran a supplemental statement of the case.

Accordingly, the case is remanded for the following 
development:

1.  The RO should contact the veteran and 
her representative and request any 
additional relevant evidence/argument 
with respect to her claim.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
waiver of recovery of an overpayment of 
compensation benefits considering all of 
the evidence of record, to specifically 
include evidence submitted subsequent to 
the issuance of the April 1998 statement 
of the case.  If the RO continues its 
denial of the claim, it should furnish 
the veteran with a supplemental statement 
of the case on the issue of entitlement 
to waiver of recovery of an overpayment 
of compensation benefits.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



